DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  the “claim1” should be change to – claim 1 --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the phrase “whether it is possible to switch” is not clear, because it refers to negative limitation, which can be happen or not. Also it is not clear, what “it” refers to.
Regarding claim 1, the phrase “in which” is not clear, what it refers to.
Regarding claims 2, 5, 7-8, the term “possible” render the claim in negative form, because it can be happen or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2013119349).
Yamamoto in figures 1-13, disclose a vehicle system mountable in a hybrid vehicle, which includes an internal combustion engine (100), a rotary electric machine (110) connected to an axle, and a storage battery (150) 5for supplying electric power for traveling to the rotary electric machine, comprising a display (174), a determiner (the 
	Regarding claim 6, Yamamoto disclose the display controller, which is configured to cause the display to display the image regarding whether switching to the second mode is possible regardless of whether 20there is an instruction to switch to the second mode (Para 0086-0088).  
  	Regarding claim 7, Yamamoto in para. 0088, disclose, in a case where switching to the second mode, which is not possible, the display controller is configured to cause the display to display an image indicating a 25reason why the switching is not possible 
 	Regarding claim 8, Yamamoto in figure 14, disclose the display controller, which is configured to cause the display to display the image indicating a reason why the switching is not possible in a case where there is an 5instruction to switch to the second mode and switching to the second mode is not possible.  
 	Regarding claim 9, Yamamoto disclose the internal combustion engine, the rotary electric machine connected to the axle, and the storage 10battery that is configured to supply electric power for traveling to the rotary electric machine are mounted.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose the determiner, which is configured to determine whether switching to the second mode is possible on the basis of a threshold value set in advance for the SOC, and the display controller is configured to cause the display to display an image in 25which the SOC of the storage battery and the threshold value can be recognized as the34 image regarding whether switching to the second mode is possible.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618